Citation Nr: 0334474	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for residuals of 
excision of a pilonidal cyst.  



REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On June 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Since the veteran is receiving 
Social Security benefits, contact him 
and ask that he specify whether the 
benefits are due to retirement or, 
instead, because of disability.  If 
he receives Social Security 
disability benefits, request his 
records from the Social Security 
Administration (SSA), including a 
copy of the decision(s) concerning 
his claim for disability benefits 
with that agency and any medical 
records used to make the decision and 
copies of any hearing transcripts, 
etc. 

2.  Ask the veteran to identify all 
VA and non-VA health care providers 
that have treated him for low back 
disability and residuals of excision 
of a pilonidal cyst since his 
discharge from service in 1945.  He 
should be requested to provide the 
full names and current addresses of 
all treatment providers as well as 
the inclusive dates of treatment.  
Obtain the records from each health 
care provider he identifies.  

3.  Obtain the veteran's complete 
medical records from the VA Medical 
Centers in Jersey City and Las Vegas 
for any treatment that he has 
received since 1945 for low back 
residuals and/or for excision of a 
pilonidal cyst.  

4.  Request that the veteran's 
primary VA physician, Dr. Rosemary 
Henrich at the Las Vegas VA Medical 
Center, provide a statement 
indicating whether, as the veteran 
has testified, it is her opinion that 
it is as likely as not that he now 
has low back disability which is due 
to or the result of the excision of a 
pilonidal cyst while in service.  

5.  After all outstanding medical 
records are obtained, 
make arrangements with the 
appropriate VA medical facility(ies) 
for the veteran to undergo an 
orthopedic examination to obtain a 
medical nexus opinion regarding the 
nature, etiology and probable time of 
onset of all current low back 
disability and residuals of excision 
of a pilonidal cyst.  The examiner 
should indicate whether it is at 
least as likely as not the 
disabilities are etiologically 
related to the veteran's military 
service and whether it is at least as 
likely as not that any lumbosacral 
arthritis first manifested during 
military service or within one year 
after discharge in September 1945.  
The examiner should also render an 
opinion as to whether it is at least 
as likely as not that any current low 
back disability is proximately due to 
or the result of, or aggravated by, 
residuals of inservice excision of a 
pilonidal cyst.  The examiner should 
actually document the presence of any 
arthritis of the lumbosacral spine 
and any scarring as a residual of an 
inservice excision of a pilonidal 
cyst.  

Send the claims folders to the 
examiner(s) for review.  The report 
of the examination should reflect 
that the claim folders were reviewed.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





